DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed July 26, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 15: wherein the fin includes [[a]] opposing triangular plates having a cross section of a predetermined width that gradually increases in a flow direction of the cooling fluid, and the opposing triangular plates maintains a constant height along the flow direction of the cooling fluid.
	Claim 16: wherein the fin includes [[a]] opposing triangular plates having a cross section of a predetermined height that gradually increases in a flow direction of the cooling fluid,
wherein the opposing triangular plates includes a second surface disposed opposite to the inner periphery of the outlet and having a V-shape, and a third surface disposed opposite to the inner periphery of the outlet and having a V-shape.  
	Claim 17: wherein the opposing triangular plates includes a second surface that is disposed opposite the inner periphery of the outlet and has a V shape. 
	Claim 18: wherein the opposing triangular plates include[[s]] a third surface that is disposed on a downstream side of the fin and has a V shape.
REASONS FOR ALLOWANCE
3.	Claims 1, 6-7, and 15-18 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the pair of opposing fins are disposed on a lower surface of the outlet of the gas hole and are inclined in opposite directions relative to the flow direction of the cooling fluid, and wherein the pair of opposing fins are arranged obliquely so as to approach each other from a lower surface inside the outlet of the gas hole toward an upper surface inside the outlet of the gas hole.  

	Claim 15:  wherein the fin includes opposing triangular plates having a cross section of a predetermined width that gradually increases in a flow direction of the cooling fluid, and the opposing triangular plates maintains a constant height along the flow direction of the cooling fluid.
	Claim 16:  wherein the fin includes opposing triangular plates having a cross section of a predetermined height that gradually increases in a flow direction of the cooling fluid,
wherein the opposing triangular plates includes a second surface disposed opposite to the inner periphery of the outlet and having a V-shape, and a third surface disposed opposite to the inner periphery of the outlet and having a V-shape.  
	The closest prior art is the Xu reference.  The Xu reference fails to disclose all of the features of the amended independent claims.  Furthermore, modifying the Xu reference to arrive at the language of the amended independent claims would render the Xu reference inoperable for its intended purpose.  The Xu reference discloses a vortex relief generator in (FIGS. 4A-7B).  If they were modified so that they would have a pair of opposing fins that are arranged obliquely so as to approach each other relative to the flow direction of the cooling fluid at the upper surface inside the outlet of the gas hole, the flow characteristics of the Xu reference would be destroyed by such a configuration.  Accordingly, there is allowable subject matter.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747